DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2 and 4-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites 
1. (Original) A cognitive function evaluation device, comprising:
an instruction unit configured to give an instruction for  pronunciation of a pseudoword in which only a predetermined syllable is continuously repeated;
an obtainment unit configured to obtain voice data indicating a voice of an evaluatee who has received the instruction;
a calculation unit configured to calculate a feature from the voice data obtained by the obtainment unit;
an evaluation unit configured to evaluate a cognitive function of the evaluatee from the feature calculated by the calculation unit;
and an output unit configured to output a result of the evaluation by the evaluation unit.

The recitation of a device which instructs a pronunciation, obtains voice data, calculates a feature, evaluates a cognitive function from the feature, and outputs a result encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering and output) and generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘calculating’ a feature and ‘evaluating’ a cognitive function from said feature encompasses a clinician reviewing voice data from a subject who performs a spoken test, (mentally) calculating a feature of the subject’s data, and (mentally) making a diagnosis from the feature (‘evaluating’ a cognitive function of the subject).  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity and generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering and output — and generic computer elements without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claim(s) 11-13 encounter the same issues as claim 1 mutatis mutandis.  Dependent claim(s) 2 and 4 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary data gathering. Dependent claims 5-10 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Thus, the identified claim(s) do not adequately integrate the abstract portion(s) into a practical application under the second part of step 2A of the Mayo framework as set forth in the 2019 PEG.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal output/display) and generic computing elements cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the insignificant extrasolutionary activity of instructing pronunciation and voice data collection, as presently limited, cannot provide an inventive concept. 
For the independent claims as well as the dependent claims merely reciting generic computer elements and activity (processors, memory, storage, networks of computers), MPEP § 2106.05(d)(II) establishes computer-based elements which are considered to be well-understood, routine, and conventional when recited at a high level of generality 
II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS 
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 

Accordingly, the computer elements, as presently limited, cannot provide an inventive concept since they fall under a generic structure. 
	Extrasolution activity (data gathering and output) and generic elements cannot provide an inventive concept.  The claims are not patent eligible. 
By way of contrast: Examiner notes that dependent claim(s) 3 is eligible under § 101 as the claim(s) encompasses a practical application of data gathering under second part of step 2A of the Mayo framework. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glosser (NPL - Cognitive mechanisms for processing nonwords: Evidence from Alzheimer's disease). 
	
For claim(s) 1 and 12, Glosser teaches A cognitive function evaluation device, (and associate method steps) comprising:
an instruction unit configured to give an instruction for  pronunciation of a pseudoword in which only a predetermined syllable is continuously repeated; [computer per p. 37 – Materials and Procedures: “For PW repetition two types of pronounceable nonword stimuli were presented (Appendix B)… PWs were presented individually on computer”]
an obtainment unit configured to obtain voice data indicating a voice of an evaluatee who has received the instruction; [recorder per p. 37 – Procedures]
a calculation unit configured to calculate a feature from the voice data obtained by the obtainment unit; [scoring and results of p. 37 onto p. 38 (i.e., reasonably implicitly, via computer or other automated calculating means)] 
an evaluation unit configured to evaluate a cognitive function of the evaluatee from the feature calculated by the calculation unit; [Results of p. 38 et seq. entail therein evaluations of the mental state of the participants/subjects]
and (the method step of) outputting a result of the evaluation by the evaluation unit. [reasonably implicit under p. 38 et seq. – Results (i.e., software to perform statistical analyses)]. 

For claim 11, Glosser teaches  A cognitive function evaluation system, comprising: the cognitive function evaluation device according to claim 1;
a voice collection device that detects the voice of the evaluatee; [tape recorder per p. 37].

	For claim(s) 1, 11, and 13, Glosser fails to teach the evaluative steps performed by one or more (specifically) computerized ‘units’ including displaying repetition instructions, outputting evaluation results, and a display device that displays results of the evaluation output from the output unit and where the instruction unit causes the display an image to instruct the pseudoword repetition to the subject. 
	However, Examiner takes official notice that computerizing an otherwise manual or electronic method of instruction, signal measurement, data processing, and calculation display is well known in the pertinent industry.  To wit: computerizing otherwise spoken and/or manual steps given by the clinicians to the subjects in the Glosser reference as well as computerizing the statistical scoring and calculation of results would be routine and predictable in the common industry.  Cf. Petrushin (cited below) which generally teaches a computerized speech evaluation testing means and associated units.   

For claim 2, Glosser teaches  The cognitive function evaluation device according to claim 1, wherein the predetermined syllable includes a stop consonant and a vowel subsequent to the stop consonant. [p. 45 Appendix B – numerous instances of stop consonant – then – vowel pairs]. 
 
For claim 3, Glosser teaches  The cognitive function evaluation device according to claim 2, wherein the predetermined syllable is any one of "pa", "ta", and "ka". [pseudowords of Appendix B such as ‘spail’ could include ‘pa’ syllabic inflection during pronunciation, ‘kepf’ could include ‘ka’ syllabic inflection during pronunciation]. 

For claim(s) 4, Glosser fails to teach the recorder (and clinician operating the experiment therewith) obtaining data lasting five or more seconds. However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed range of voice data.  No portion of this Application disclosure explains why specifically five or more seconds of data provides a critical or unexpected result as opposed to any value less than five seconds (such as three or four seconds of data or even closer fractional values of voice data duration greater than four but less than five seconds).   Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum voice data duration in order to provide the most effective statistical analyses (e.g., the scoring and results of Glosser).  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glosser in view of Yu (NPL - Prediction of cognitive performance in an animal fluency task based on rate and articulatory markers). 
For claim(s) 5, Glosser fails to teach the calculation unit identifying a vowel in the data and calculating the feature based on a formant obtained from a spectrum of the identified vowel.  
Yu teaches a method (and associated device) of Cognitive evaluation of a subject including identifying vowels in voice data [p. 1039 Vocal Feature Extraction] and then determining a cognitive feature based on one or more formants from the identified vowel portions [throughout entire disclosure – see at least pp. 1039-1041 detailing formant analysis]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the feature calculation of Glosser to incorporate the vowel and formant analysis of Yu in order to improve parameter calculation and identification in voice signals.  As motivated by Yu p. 1041.

For claim(s) 6, Yu teaches (in the motivated combination of claim 5) calculating as the feature, a variation in a first formant obtained from the spectrum of the vowel identified. [change of variation in formant tracks per p. 1040 onto p. 1041 to distinguish between subjects]. As motivated in claim(s) 5.

For claim(s) 7, Yu teaches (in the motivated combination of claim 5) calculating, as the feature, a variation in a second formant obtained from the spectrum of the vowel identified. [change of variation in formant tracks per p. 1040 onto p. 1041 to distinguish between subjects (including second additional formants thereby)]. As motivated in claim(s) 5.
(Examiner notes: by way of contrast, claim(s) 8 is not rejected on a prior art basis).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glosser in view of Petrushin (US 20070162283 A1). 
For claim(s) 9-10, Glosser fails to teach the device calculating, as the feature, a fluctuation amount in the fundamental frequency of the voice data per unit time.  
Petrushin teaches a system for evaluating a mental state of a subject [abstract] where a calculation unit calculates, as a feature, a fluctuation amount of a fundamental frequency of voice data per unit time [voice signal classifier vector of ¶¶41-42 and ¶¶48-53 including fundamental frequency statistics (per unit time) per ¶53].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Glosser to incorporate the fundamental frequency calculation(s) of Petrushin in order to aid in determining the influence of the emotion of the subject on the cognitive state of the subject (as well as the influence on the test per se).  As motivated by Petrushin ¶32, ¶48. 

	Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.

Applicant argues in remarks p. 5 onto p. 6 that the claim(s) are not directed to a mental process as giving instructions cannot constitute a mental process.  However, Examiner notes that under the 2019 PEG, the claim(s) limitations are divided into abstract and additional elements where the provision of instructions is an additional element and not an abstract element.  Thus, the assertion that an additional element is not an abstract element is not itself a proper basis for eligibility under the 2019 PEG. 

Applicant argues in remarks p. 6 that the giving of instruction for quick pronunciation of a pseudoword is more than mere data gathering. Examiner respectfully disagrees.  As a preliminary matter, the eligibility of the claim(s) are considered by the verbatim phrasing of the claim(s).  Applicant’s argument reference a ‘quick’ pronunciation which has since been deleted from the claim(s) in the most recent amendments — and thus does not serve as a proper basis of argument for eligibility.  Further, Examiner respectfully submits that the giving of instructions as claimed does not recite such instructions at a sufficient level of particularity to constitute a proper practical integration of a data gathering element under step 2A prong two.  Absent further particularity in the giving of instructions element as to what specific pronunciations are instructed (as is the case with eligible claim(s) 3), the instructions element of the current independent claim(s) is still only mere data gathering without a practical application.  

Applicant argues in remarks p. 6 onto p. 7 that Glosser fails to teach instructing pronunciation of a pseudoword in which only a predetermined syllable is continuously repeated.  Applicant then appears to reference Examiner’s citation for Glosser’s teaching of claim(s) 3 (spail and kepf pseudowords meeting the BRI of ‘pa’, ‘ta’, ‘ka’) — however, such a citation was not the express provision of teaching for the limitation in question in claim(s) 1 (and the comparable limitation in the other independent claim(s)).  Rather, the teaching cited was p. 37 which details the Materials and Procedures of Glosser’s method.  In particular, glosser states on p. 37 (in part with emphasis) 
“For [pseudoword] repetition two types of pronounceable nonword stimuli were presented (Appendix B)… [pseudowords] were presented individually on computer” 

Thus, Glosser clearly teaches the instructing of a pronunciation of only a predetermined syllable which is continuously repeated.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791                                                                                                                                                                                                        







/RENE T TOWA/Primary Examiner, Art Unit 3791